UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1119




In Re:   WILLIAM HENRY COLEMAN,

                Petitioner.




                 On Petition for Writ of Mandamus.
                       (3:96-cr-00010-TWB-1)


Submitted:   April 16, 2009                 Decided:   April 27, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


William Henry Coleman, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               William     Henry      Coleman       petitions        for      a     writ    of

mandamus, alleging the district court has refused to review a

motion    that    he     filed     pursuant       to   Hazel-Atlas         Glass     Co.    v.

Hartford-Empire Co., 322 U.S. 238 (1944).                           He seeks an order

from    this    court     directing      the      district     court     to       review   his

motion.        Our     review    of   the      docket    sheet      reveals        that    the

district       court     considered      the      motion      and    dismissed        it    as

unsubstantiated on January 7, 2009.                      Accordingly, because the

district court has recently acted on Coleman’s motion, we deny

the mandamus petition as moot.                    We grant leave to proceed in

forma    pauperis.        We    dispense       with    oral    argument       because      the

facts    and    legal    contentions        are    adequately       presented         in   the

materials      before     the    court      and    argument      would     not      aid    the

decisional process.

                                                                       PETITION DENIED




                                             2